UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7748



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARIE DOMINIQUE, a/k/a Mellisa Jones,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
District Judge. (CR-95-53, CA-02-222-1)


Submitted:   January 16, 2003             Decided:   January 27, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marie Dominique, Appellant Pro Se. Timika Shafeek, Assistant United
States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Marie Dominique seeks to appeal the district court’s order

denying relief on her motion filed under 28 U.S.C. § 2255 (2000).

The   district   court   referred   this   case   to   a   magistrate   judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2000).           The magistrate judge

recommended that relief be denied and advised Dominique that the

failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.    Despite this warning, Dominique failed to object

to the magistrate judge’s recommendation.

      The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.               See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985). Dominique has waived appellate

review by failing to file objections after receiving proper notice.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.

      We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  DISMISSED


                                     2